In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00061-CR



        JONATHAN DAVID TONEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2011F00199




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
         Jonathan David Toney appeals from his conviction by a jury of two counts of sexual

assault on a child and one count of indecency with a child. He was sentenced to eleven years’

confinement on each count, to run concurrently, and was assessed a $5,000.00 fine on each

count.

         Toney’s attorney on appeal filed a brief on October 23, 2013, which states that he has

reviewed the record. Counsel has provided a detailed summary of the evidence elicited during

the course of the proceeding and briefly explains the procedural history, stating that he has found

no meritorious issues to raise on appeal.

         In so doing, counsel has provided a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. This meets the requirements of

Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

         As also required by Anders, counsel has filed a motion with this Court seeking to

withdraw as counsel in this appeal. Counsel mailed a copy of the brief to Toney on December 9,

2013, along with a copy of the motion to withdraw and a letter informing Toney of his right to

review the record and file a pro se response. Toney has not filed a pro se response and has not

contacted this Court in connection with this appeal.

         We have determined that this appeal is wholly frivolous. We have independently

reviewed the appellate record and find no genuinely arguable issue. See Halbert v. Michigan,




                                                2
545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). 1

         We affirm the judgment of the trial court.




                                                      Jack Carter
                                                      Justice

Date Submitted:            February 11, 2014
Date Decided:              February 19, 2014

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal
Appeals, appellant must either retain an attorney to file a petition for discretionary review or appellant must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing or for en banc
reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must
be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4.

                                                          3